[Cite as Stierhoff-Palmison v. Palmison, 2021-Ohio-405.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                      ERIE COUNTY


Amy Stierhoff-Palmison                                     Court of Appeals No. E-19-071

        Appellant                                          Trial Court No. 2014-DR-0158

v.

Peter M. Palmison                                          DECISION AND JUDGMENT

        Appellee                                           Decided: February 12, 2021

                                                 *****

        Brent L. English, for appellant.

        Michael J. Tony, for appellee.

                                                 *****

        PIETRYKOWSKI, J.

        {¶ 1} Appellant, Amy Stierhoff-Palmison, appeals the judgment of the Erie

County Court of Common Pleas, Domestic Relations Division, denying her Civ.R. 60(B)

motion for relief from judgment. For the reasons that follow, we affirm.
                            I. Facts and Procedural Background

         {¶ 2} On September 19, 2014, appellant filed a complaint for divorce against

appellee, Peter Palmison. On January 30, 2017, the parties reached a settlement

agreement. Relevant here, the written settlement agreement provided that the parties

“shall sell the 2014 Jeep Cherokee and all sale proceeds shall be applied to the

_________ second mortgage secured by the marital home.” The agreement further

provided that appellant would assume and hold appellee harmless from the “US Bank,

first mortgage loan,” and “The remaining balance of the __________, second mortgage,

after the application of the sale proceeds from the Jeep and trailer,” and that appellee

would assume and hold appellant harmless from “The debt owing on the 2014 Jeep until

sold.”

         {¶ 3} That agreement was presented to the court on January 30, 2017, and oral

modifications to the agreement were entered into the record. Specifically, the attorney

for appellant stated:

                The modifications to the property division will be as follows: That

         [appellee] shall be able to retain, or sell, his Jeep vehicle. As part of that,

         he will provide to [appellant], or directly to US Bank, the sum of $7,054.34,

         which would bring that loan current, that is the deficiency on the loan at

         this point in time. He will also provide to [appellant] $5,000, and equally

         as for further clarification of the property division. [Appellant] will then be

         responsible for the first and second mortgages on the house, and agree to




2.
      refinance the house within six months of the date that [appellee] makes

      payment of those two obligations that I just spoke of, the $7,054 and the

      $5,000.

      {¶ 4} Following the reading of the modifications, the court had the following

exchange with appellant:

             THE COURT: Okay. Ms. Palmison, is that your understanding of

      the agreement?

             MS. PALMISON: Yes.

             THE COURT: Do you have any questions about the agreement?

             MS. PALMISON: No, sir.

             THE COURT: And it’s my understanding what [appellant’s

      counsel] put on the record as well as the documents he has before me

      you’ve reviewed those documents as well, and are in agreement with those

      as well; is that correct?

             MS. PALMISON: Yes.

             THE COURT: Did you sign all those documents?

             MS. PALMISON: Not yet.

             [APPELLANT’S COUNSEL]: We haven’t signed them yet, Your

      Honor.

             THE COURT: Why don’t you have them sign them that way we’ll

      make sure everybody’s on board. Okay. But you are familiar with the




3.
      documents, and you’re asking the Court to adopt that as your agreement; is

      that correct?

             MS. PALMISON: Yes.

Appellant’s counsel then questioned her as follows:

             Q        Regarding your other issues, that being your property

      division, you’ve read through that Exhibit as well?

             A        Yes.

             Q        And is the allocation of assets and liabilities within that

      document based on a complete, fair, and accurate, disclosure of all your

      assets and liabilities as you understand them?

             A        Yes.

             Q        Do you believe the division contained within that document,

      and as amended as has been read into the record, to be fair and equitable –

      equitable to both you and to your husband Peter?

             A        Correct, yes.

             Q        Are you able and willing to carry forth this – the agreements

      contained within those document – that document?

             A        Yes.

             ***

             Q        You understand that the agreements that you’ve read into the

      record today are the only agreements that the Court would have before it,




4.
      meaning there are no outside courtroom agreements, all the things that

      you’ve agreed to are contained within the four corners of this document?

             A      Yes.

             Q      And you’ve agreed to those things of your own free will?

             A      yes.

             Q      Nobody’s forced you, threatened you, or coerced you, into

      signing or agreeing to these provisions?

             A      No.

      {¶ 5} Several months later, the parties submitted a clean copy of the final

judgment of divorce as promised at the January 30, 2017 hearing. The final judgment of

divorce submitted on June 5, 2017, was first signed by appellee. It was then sent to

appellant who amended one of the paragraphs by interlineation. The original June 5,

2017 judgment entry specified in section V, paragraph (A)(1) and (2) that the parties

agreed appellant would receive the marital home, and would be liable for the first and

second mortgage loans held by U.S. Bank. In addition, as set forth in section IV,

paragraph (E)(2)(c), appellee would receive a Jeep, and would pay $7,054.34 to U.S.

Bank to bring the loan current. Finally, section V, paragraph (B)(2) of the agreement

stated that appellee would assume and hold appellant harmless from the “US Bank, Jeep

loan” debt. Appellant amended section V, paragraph (B)(2) by crossing out “US Bank”

and inserting “#10003016” after “Jeep loan.”




5.
       {¶ 6} Thereafter, on October 27, 2017, appellant moved for relief from the June 5,

2017 judgment. In her motion, appellant argued that the judgment entry contained

several erroneous and omitted provisions, rendering it inequitable. Specifically, appellant

argued that the judgment required her to assume the first and second mortgages held by

U.S. Bank on the marital residence. However, appellant asserted that there was no

second mortgage held by U.S. Bank, but rather it was held by Civista Bank.

Furthermore, appellant argued that the Civista Bank mortgage was actually related to a

loan that was taken out to purchase the Jeep. Relying on her interlineations, appellant

stated that the June 5, 2017 judgment required appellee to assume a “Jeep loan

#10003016,” which was actually the Civista loan. Appellant claimed that appellee had

failed and refused to pay the Civista loan, resulting in foreclosure proceedings on the

marital home. Therefore, appellant sought relief from the June 5, 2017 judgment on the

ground of “mistake or, at worst, excusable neglect by counsel for both parties.”

       {¶ 7} Ultimately, the matter proceeded to a hearing on February 25, 2019. At the

hearing, appellee testified that the Civista loan was a home equity loan that was used to

purchase the Jeep. Appellee testified that he was behind on the payments, and as part of

the divorce settlement agreed to pay $7,054.34 to bring the loan current. That agreement

is reflected in the June 5, 2017 judgment in section IV, paragraph (E)(2)(c), which states

“Husband shall have the right to retain or sell the 2014 Jeep Cherokee; Husband shall pay

the sum of Seven Thousand Fifty-four and 34/100 Dollars ($7,054.34) to US Bank within

sixty (60) days of the final hearing to bring said loan current.” Appellee testified that the




6.
$7,054.34 payment, and the additional $5,000 to equalize the property distribution, was

all he was obligated to pay, and that he did not agree to pay the entire Civista loan.

Finally, he testified that he did not see the interlineations crossing out “US Bank” and

adding loan “#10003016,” when he signed the judgment entry.

       {¶ 8} Appellant testified that she made the interlineations to the June 5, 2017

judgment. She further testified that the $7,054.34 deficiency amount was owed on the

first mortgage to U.S. Bank, not on the second mortgage to Civista. Appellant stated that

it was her understanding that appellee agreed to pay the $7,054.34 deficiency on the first

mortgage to U.S. Bank, which arose because appellee failed to continue to make his

portion of the mortgage payments while the divorce was pending. Appellee would also

retain possession of the Jeep, but would assume the debt associated with it, which was the

Civista loan that totaled approximately $38,000. On cross-examination, however,

appellant acknowledged that during the January 30, 2017 hearing, she agreed to be

responsible for the first and second mortgages on the house, and that appellee would keep

the Jeep and would pay $7,054.34 to bring that loan current, and would pay an additional

$5,000 to equalize the property division.

       {¶ 9} The final witness to testify was Kenneth Bailey, the attorney for appellee

during the January 30, 2017 settlement negotiations. Bailey testified that it was his

understanding that appellee agreed to pay the $7,054.34 and $5,000 as part of a global

settlement, and that appellant would receive the house and be responsible for the two




7.
mortgages. Bailey further testified that when he signed the June 5, 2017 judgment entry,

it had not been signed by appellant and it did not have the interlineations on it.

       {¶ 10} Following the hearing, the trial court denied appellant’s motion for relief

from the June 5, 2017 judgment. In its judgment entered on November 15, 2019, the

court found that it was clear from the oral modifications placed on the record on

January 30, 2017, that appellant was fully aware that she was going to be responsible for

the first and second mortgages on the marital home. The trial court further found that

appellant’s behavior in writing the Civista loan number on documents already signed by

appellee was “somewhat abhorrent.” The court concluded that there were no facts

demonstrating a mistake or the existence of excusable neglect, and that appellant’s

change of heart was not sufficient to grant her relief from judgment under Civ.R. 60(B).

                                 II. Assignments of Error

       {¶ 11} Appellant has timely appealed the trial court’s November 15, 2019

judgment, and now asserts three assignments of error for our review:

              1. The trial court erred and abused its discretion by denying

       Appellant’s Motion for Relief from Judgment.

              2. The trial court erred and abused its discretion by denying

       Appellant’s Motion for Relief from Judgment on the basis of mutual

       mistake.




8.
              3. The trial court erred and abused its discretion by denying

       Appellant’s Motion for Relief from Judgment on the grounds that it was no

       longer equitable that the judgment should have prospective application.

                                        III. Analysis

       {¶ 12} As appellant’s assignments of error all challenge the trial court’s denial of

her motion for relief from judgment, we will address them together.

       {¶ 13} We review the denial of a Civ.R. 60(B) motion for an abuse of discretion.

Griffey v. Rajan, 33 Ohio St.3d 75, 77, 514 N.E.2d 1122 (1987). An abuse of discretion

connotes that the trial court’s attitude was unreasonable, arbitrary, or unconscionable.

Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

       {¶ 14} To prevail on a motion under Civ.R. 60(B), the movant must demonstrate:

“(1) the party has a meritorious defense or claim to present if relief is granted; (2) the

party is entitled to relief under one of the grounds stated in Civ.R. 60(B)(1) through (5);

and (3) the motion is made within a reasonable time, and, where the grounds of relief are

Civ.R. 60(B)(1), (2) or (3), not more than one year after the judgment, order or

proceeding was entered or taken.” GTE Automatic Elec., Inc. v. ARC Industries, Inc., 47

Ohio St.2d 146, 150-151, 351 N.E.2d 113 (1976). “These requirements are independent

and in the conjunctive; thus the test is not fulfilled if any one of the requirements is not

met.” Strack v. Pelton, 70 Ohio St.3d 172, 174, 637 N.E.2d 914 (1994).

       {¶ 15} This appeal focuses on the second element of the GTE test; that is whether

appellant is entitled to relief under one of the grounds stated in Civ.R. 60(B)(1) through




9.
(5). In support of her assignments of error, appellant first argues that she is entitled to

relief from judgment based on mistake under Civ.R. 60(B)(1), which provides for the

possibility of relief where there is “mistake, inadvertence, surprise or excusable neglect.”

In particular, appellant asserts that the parties were mutually mistaken in that the

judgment entry never identified Civista Bank, identified the second mortgage as being

owed to U.S. Bank, and obligated appellee to pay the “Jeep loan #10003016” when there

was no “Jeep loan” per se, but rather a home equity line of credit that was used to pay for

the Jeep. Further, appellant argues that the $7,054.34 erroneously referred to a past-due

balance on a non-existent Jeep loan, when, in fact, it was the past-due amount on the first

mortgage. Thus, appellant concludes that “there is a disconnect between the obligation to

pay ‘both mortgages’ and the obligation to pay the Jeep loan until it is paid off.”

       {¶ 16} In denying appellant’s motion for relief from judgment, the trial court

found that there were no facts demonstrating a mistake regarding who would be liable for

paying the first and second mortgages. We find that the trial court did not act

unreasonably, arbitrarily, or unconscionably in reaching this conclusion. Indeed,

appellant’s attorney at the January 30, 2017 hearing unambiguously stated that as part of

keeping the Jeep, appellee agreed to pay “the sum of $7,054.34, which would bring that

loan current, that is the deficiency on the loan at this point in time. He will also provide

to [appellant] $5,000, and equally as for further clarification of the property division.”

As to appellant’s obligations, her attorney stated “[Appellant] will then be responsible for

the first and second mortgages on the house, and agree to refinance the house within six




10.
months of the date that [appellee] makes payment of those two obligations that I just

spoke of, the $7,054 and the $5,000.” Appellant was questioned by both the court and

her attorney as to whether this was her agreement, and both times she affirmed that it

was. Thus, it is clear that appellee was obligated to pay a total of $12,054.34, and

appellant was obligated to pay the first and second mortgages on the house.

       {¶ 17} Furthermore, we agree with the trial court that appellant’s attempt to shift

the obligation of the payment of the second mortgage to appellee by unilaterally

amending the judgment entry after it was signed by appellee is “somewhat abhorrent.”

Certainly, it would be inequitable to allow appellant to unilaterally change the judgment

entry of divorce by interlineation, and then rely on the change to demonstrate that she is

entitled to relief from the judgment. See In re Whitman, 81 Ohio St.3d 239, 242, 690

N.E.2d 535 (1998) (“Civ.R. 60(B) seeks a balance between the need for finality and the

need for fair and equitable decisions based upon full and accurate information. Civ.R.

60(B) attempts to strike a proper balance between the conflicting principles that litigation

must be brought to an end and justice should be done.” (Internal quotations omitted.)).

       {¶ 18} Here, the agreement as read into the record on January 30, 2017, and

affirmed by the parties, was that appellee would get to keep the Jeep and pay $12,054.34,

and appellant would get to keep the marital home and be responsible for the first and

second mortgages. Therefore, we hold that the trial court did not abuse its discretion in

determining that there was no mistake that would warrant relieving appellant from her

obligation to pay both mortgages under the June 5, 2017 judgment entry.




11.
       {¶ 19} Alternatively, appellant now argues that she is entitled to relief under

Civ.R. 60(B)(4), which provides for the possibility of relief where “* * * it is no longer

equitable that the judgment should have prospective application.” However, appellant

did not raise this argument in the trial court. “It is well-settled that a party may not

‘change the theory of [her] case and present these new arguments for the first time on

appeal.’” Wells Fargo Bank NA v. Bluhm, 6th Dist. Erie No. E-13-052, 2015-Ohio-921,

¶ 17, quoting State ex rel. Gutierrez v. Trumbull Cty. Bd. of Elections, 65 Ohio St.3d 175,

177, 602 N.E.2d 622 (1992). “Appellate courts will not find that a trial court abused its

discretion in denying Civ.R. 60(B) relief based upon arguments that were never presented

to it.” Id. Therefore, we will not consider appellant’s argument that she is entitled to

relief under Civ.R. 60(B)(4).

       {¶ 20} Accordingly, because the trial court did not abuse its discretion in denying

appellant’s motion for relief from judgment on the basis that she failed to demonstrate

grounds for relief under Civ.R. 60(B)(1) through (5), appellant’s assignments of error are

not well-taken.

                                      IV. Conclusion

       {¶ 21} For the foregoing reasons, we find that substantial justice has been done the

party complaining, and the judgment of the Erie County Court of Common Pleas,

Domestic Relations Division, is affirmed. Appellant is ordered to pay the costs of this

appeal pursuant to App.R. 24.

                                                                          Judgment affirmed.




12.
                                                        Stierhoff-Palmison v. Palmison
                                                        C.A. No. E-19-071




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Christine E. Mayle, J.
                                               _______________________________
Gene A. Zmuda, P.J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




13.